362 S.W.3d 511 (2012)
Timothy TUCKER, Respondent/Cross-Appellant,
v.
Alstrom POWER, Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Appellant.
Nos. ED 97194, ED 97229.
Missouri Court of Appeals, Eastern District, Division Two.
April 3, 2012.
Chris Koster, Atty. Gen., Kevin A. Nelson, Asst. Atty. Gen., St. Louis, MO, for appellant.
John R. Stanley, William Lemp, Donald M. Murphy, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The Treasurer of Missouri as Custodian of the Second Injury Fund, and Timothy Tucker, the claimant in this workers' compensation action, each appeal from the decision of the Labor and Industrial Relations Commission awarding workers' compensation benefits to claimant. The Commission's award is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4) & (5).